DETAILED ACTION
	At the outset, please note that due to the claimed subject matter, the current Examiner of record has changed. Please direct all future proceedings for the application to Primary Examiner Jennifer E. Novosad, Art Unit 3631.
	This Office action is in response to the application and the preliminary amendment filed April 10, 2019 by which claims 5-20 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
					Specification
The preliminary amendment to the specification, filed April 10, 2019, is hereby noted.

Drawings
The drawings, filed April 10, 2019, are objected to because they fail to have the “first conical surface”, as in claim 1 (see the second to last line thereof), labeled with an element or numeral in the drawings. It is noted that use of the term “surface” appears to be defining a claimed structural element, such should be clearly labeled in the drawings, for a complete understanding of the invention. This objection is also applicable to “circular sector surface” and “second conical surface”, in claims 2 and 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 9-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that the remaining dependent claims are also rejected, since they depend directly or indirectly from rejected independent claim 1.
The limitation “wherein the yaw axis, the pitch axis, and the instrument insertion axis are fixed in relation to each other… for an assembly of the first, second, and third links” in lines 13-15 of claim 1, renders the claim indefinite. Firstly, since the second has been set forth as being “rotatably coupled” to the first link (see line 4) and the third link as “rotatably coupled” to the second link (see line 7), i.e., where this coupling would inherently define a movement, it is unclear how the axes are “fixed in relation to each other”, i.e., where the use of the term “fixed” would inherently define a non-movement.  Further, it is unclear, from the language thereof, what is meant by the recitation “for an assembly”. Thus, the structural orientation between the elements, i.e., links and axes, is unclear, since this limitation appears to be contradictory and/or misdescriptive. 
Furthermore, with respect to claim 1, it is unclear, especially in view of the drawings, what  structure defines the “first conical surface” (see second to last line in claim 1). As discussed above, in relation to the drawings, use of the term “surface”, in the claim, would be inferred as an actual element, as opposed to, for example, a spatial area around the axes. This rejection is also applicable to “circular sector surface” in line 4 of claim 2 and “second conical surface” in line 9 of claim 2. Note also claim 4.
Use of the term “unique” in line 2 of claim 2 renders the claim indefinite, since the use of this term is considered to be a relative term, which is impermissible, since one cannot properly ascertain what the meaning of this term is in the claim itself. This rejection is also applicable to claim 4 (see line 2). Similarly, use of the term “conveniently” in claim 17 (see line 4) is also considered to be relative.
The limitation “the teleoperated surgery manipulator” in claim 8 lacks proper antecedent basis in the claim. This rejection is also applicable to each of claims 9-14. Note that claim 20 sets forth the “manipulator”.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; claims 2, 4, 9-14, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; and claims 3, 5-8, 15, 16, and 18-20 are objected to as being dependent upon a rejected base claim.
The closest prior art of record is considered to be U.S. Patent Application Publication Nos, 2016/0249993 and 2014/0330288, U.S. Patent Nos. 8,444,631 and 9,173,643 and EP 1815950, cited by Applicant on the Information Disclosure Statement filed April 12, 2019. However, none of these references, alone or in combination, is considered to show, suggest, or provide rationale for the way in which the rotation of the third link sweeps the insertion axis across a portion of the conical surface having its apex at the RCM (see last three lines of claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




May 31, 2022